Title: From James Madison to Edmund Pendleton, 16 July 1782
From: Madison, James
To: Pendleton, Edmund



Dear Sir,
Philada. July 16th. 1782

Your favor of the 8th. instant escaped the danger of late incident to the post; the robbers having removed to the Northward for the purpose of attacking the Eastern mail which fell into their hands near Trenton last week. It is said to have been the identical party.
I am not yet so happy as to be able to transmit the expected intelligence from Europe, no vessels having arrived from that quarter or from the W. Indies. Our only news is a report that Charlestown has been evacuated & burn[ed]; of which you will be a better judge than I am.
Genl Washington & Ct. Rochambeau met here on Saturday evening. The object & result of their consultations belong to the military cabinet.
Genl Carlton in a correspondence with Genl W. yesterday laid before Congress complains much of legal proceedings agst. adherents to the British cause, as Traitors, adopts the maxim that “in a civil war between people of one empire there can during the contest be no traitors at all.” and asks a passport for Genl Robinson & Mr. Ludlow to confer & settle arrangements on that idea. He at the same time and from a similar policy, proposes in order to remove our objection agst. exchanging B. soldiers [and] Amer: seamen, that the latter shall be free & the former restrained from serving agst. the 13 Provinces for one year, within which he is sanguine an end will be put to the calamities of the present war.
Other parts of the letter which speak of Lippincut make it probable that Asgil will at last be left to expiate the guilt of this mu[r]derer. Having less time for perparing for the post than I usually devote to my friends I must conclude abruptly with begging an excuse for the defects which render this scarcely legible or intelligible.
